Citation Nr: 1121119	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1965 to January 1967.  He subsequently was in the Air Force Reserves from 1967 to 1971 and in the Alabama Army National Guard from 1979 to 2003, including on active duty from June 1996 to March 1997.  His periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denying the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

In December 2009, the Board issued a decision denying another claim the Veteran also had appealed - for a rating higher than 10 percent for his left ankle disability.  However, the Board remanded his remaining claims for service connection for bilateral hearing loss and tinnitus to RO via the Appeals Management Center (AMC) in Washington, DC, to try and verify when he was on ACDUTRA and INACDUTRA and to obtain a medical nexus opinion concerning whether his military service caused or aggravated his bilateral hearing loss and tinnitus.


FINDING OF FACT

It is just as likely as not the Veteran's additional service in the Alabama Army National Guard, including especially during 1988, made his pre-existing hearing loss (which had been first shown in 1982) and pre-existing tinnitus (which he reportedly had first experienced in 1983) permanently worse - that is, beyond these condition's natural progression.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss and tinnitus were aggravated by his additional service in the Alabama Army National Guard.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2006 and December 2009.  These letters informed him of the type of information and evidence required to substantiate his service-connection claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The later December 2009 letter also complied with Dingess by as well apprising him of the downstream disability rating and effective date elements of his claims.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs) concerning his service in the Air Force and Air Force Reserves and his VA evaluation and treatment records.  Despite the Board remanding the claims in December 2009, however, the AMC was unable to obtain any records concerning his subsequent service in the Alabama Army National Guard - including verifying when he was on ACDUTRA and INACDUTRA.  He previously had submitted his separation record from the Alabama Army National Guard showing he was a member from January 1979 to April 2003, but that document did not specify the dates when he was on ACDUTRA or INACDUTRA.  According to a March 2011 memorandum in the file with the subject heading "Formal Finding of Unavailability," the AMC submitted a request to the National Personnel Records Center (NPRC), which is a military records repository, on January 12, 2010 requesting ACDUTRA/INACDUTRA verification.  [There also is a letter in the file this same date from the AMC to the Alabama National Guard and a separate letter this same date from the AMC to the Veteran.]  A response was received on January 21, 2010, advising that there is an Air Force record, but not an Army record.  [The records sent concerned the Veteran's Air Force, not Army, service.]  Since he claims Army service (in the Alabama Army National Guard) from June 1996 to March 1997, it was suggested DPRIS be used to obtain information.  There were no records in DPRIS, however; information does not appear in DPRIS for the Army until October 1, 2004.

The March 2011 SSOC advised the Veteran of the efforts and inability to obtain these additional records.  See 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1).  In his April 7, 2011 response to that SSOC, he submitted a written statement expressing his continued disagreement with the findings noted in that SSOC, along with the results of a hearing test (audiogram) from 1988, an accompanying letter concerning a possible hearing threshold shift, and still additional information regarding the apparent resultant need for a hearing aid custom fitting.  He also indicated he had more information or evidence to submit in support of his appeal.  The response form indicated VA would wait the full 30-day period to give him a chance to submit this information or evidence, with the understanding that if this evidence was not submitted within the 30-day period, his case would be returned to the Board.  He signed that response form on April 7, 2011, and his accompanying written statement on April 10, 2011, and it has been more than 30 days since receipt of that response, so the Board is proceeding with the adjudication of his claims since no additional evidence was received prior to expiration of this additional 
30-day grace period.

The Veteran also had a VA hearing examination (audiological evaluation) in May 2009, and following and as a result of the Board's December 2009 remand a VA audiologist also provided a medical nexus opinion in April 2010 concerning whether the Veteran's active military service - whether on AD, ACDUTRA or INACDUTRA - either caused or aggravated his bilateral hearing loss or tinnitus.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based upon his review of the file, this VA examiner determined the Veteran did not have indications of hearing loss at any time prior to 1982, so not during or as a result of his prior AD service in the Air Force and Air Force Reserves that had ended in 1971, some 10+ years before.  This examiner also concluded the pre-existing hearing loss the Veteran had developed during those intervening years was not aggravated by noise exposure during his later, more recent, AD military service during 1996 and 1997.  But regarding hearing loss and military noise exposure in the National Guard (NG)/Reserves (Res), so other than the AD periods stated above, given the episodic nature of such service, this VA examiner indicated no opinion can be offered without resort to mere speculation.

This commenting VA examiner came to similar conclusions regarding the Veteran's tinnitus, explaining that his review of the file indicated it was first noted in 1983, so also not during or as a result of the Veteran's prior AD service in the Air Force and Air Force Reserves that had ended in 1971, some 10+ years before.  But just as in the case of the hearing loss, regarding tinnitus and military noise exposure in the NG/Res, so other than the AD periods stated above, given the episodic nature of such service, this VA examiner indicated no opinion can be offered without resort to mere speculation.  Likewise, he added, there is no way to determine if the Veteran's tinnitus was chronically aggravated by military noise exposure during AD in 1996/97 without resort to mere speculation.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998)

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued since these decisions shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."

In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

The Veteran's Court (U. S. Court of Appeals for Veterans Claims (CAVC)) similarly has admonished the Board for relying on a medical opinion that was unable to establish this required nexus, without resorting to speculation, as reason or justification for denying a claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.


Here, the VA examiner's April 2010 comments rather definitively disassociate the Veteran's hearing loss and tinnitus from his earlier AD service in the Air Force and Air Force Reserves (collectively from 1965 to 1971), and also rather definitively indicates his additional AD service in the Alabama Army National Guard from 1996 to 1997 did not aggravate any pre-existing hearing loss or tinnitus, meaning exacerbate these conditions beyond their natural progression.  But there still remains the Veteran's other, including earlier, service in the Alabama Army National Guard, which this VA compensation examiner admittedly was unable to comment on without resorting to speculation because of its inherently episodic nature.  And the Veteran, as already alluded to, since has submitted additional evidence in April 2011 - in response to the March 2011 SSOC, indicating this episodic service in the Alabama Army National Guard in any given year involved two or three days each month and a two-week summer camp.  He also pointed out that it lasted for over 24 years, so even longer than the January 1983 to April 2003 period he specifically mentioned (which was instead 20 years).  The other four years date this additional service back to 1979.  Moreover, as will be explained, he submitted evidence from 1988, so during a time admittedly not address by this VA compensation examiner, indicating his service in the Alabama Army National Guard during that year as likely as not aggravated the 
pre-existing hearing loss the VA compensation examiner indicated had first been shown in 1982 and the pre-existing tinnitus this VA compensation examiner indicated had first been shown in 1983.  So, ultimately, the Board is granting these claims by resolving all reasonable doubt concerning this possibility in the Veteran's favor.  38 C.F.R. § 3.102.

The AMC substantially complied with the Board's December 2009 remand directives in further developing the claims, both by trying to verify the Veteran's exact dates of the Veteran's additional service in the Alabama Army National Guard on ACDUTRA and INACDUTRA and by obtaining this medical nexus opinion from this VA compensation examiner.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that no further notice or assistance with the claims is required, especially, again, since they ultimately are being granted.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis of why Service Connection is Warranted

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of AD or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

National Guard duty is distinguishable from other Reserve service, however, in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [, at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state's National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.


Thus, to the extent the appellant is alleging that his bilateral hearing loss and tinnitus are results of an injury or a disease incurred or aggravated during his time in the Alabama Army National Guard, the Board reiterates that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  So to establish his status as a "Veteran"" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The mere fact that he has established status as a "Veteran" for other periods of service (e.g., his period of AD service in the Air Force from 1965 to 1967) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  The same is true of his INACDUTRA service, if instead claiming to have hearing loss and tinnitus as a consequence of injury, though not disease, either incurred in or aggravated by that service in the line of duty.  Id.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Id., citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988).

The Court further indicated in Hensley that a Veteran need not have sufficient hearing loss during service - including at time of separation, to satisfy these threshold minimum requirements of § 3.385 to be considered a ratable disability by VA standards.  Instead, he need only satisfy these requirements currently and have medical nexus evidence causally relating his hearing loss to his military service.  Hensley, 5 Vet. App. at 160.  That is to say, regardless of when the criteria of § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Organic diseases of the nervous system, so including sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree (meaning at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  But the Court has clarified that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of evidence for and against the claim on any issue material to the determination, this doubt is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the relevant facts of this particular case.  For his first period of AD service from February 1965 to January 1967, the Veteran had audiological evaluations at enlistment and separation.  During his enlistment examination in February 1965, there was only a 5-decibel loss in the 1000 Hz, 2000 Hz and 4000 Hz frequencies in his right ear and just a 10-decibel loss in the 1000 Hz and 2000 Hz frequencies and a 5-decibel loss in the 4000 Hz frequency in his left ear.  No reading was recorded at the 3000 Hz frequency.

During his separation examination in December 1966, there was a 25-decibel loss in the 3000 Hz frequency and a 20-decibel loss in the 4000 Hz frequency in each ear.  So, for the most part, he had normal hearing acuity during his first period of service while on AD in the Air Force.  [Note:  audiograms in service department records prior to October 31, 1967, and VA audiograms prior to June 30, 1966, used American Standards Association (ASA) units, so in turn have to be converted to the current International Standards Organization (ISO) units.  So after this conversion, there would be different (slightly greater) measurements from those indicated above, but, as mentioned, the VA compensation examiner that reviewed the file and submitted the April 2010 report indicated the Veteran's hearing was within normal limits, bilaterally, meaning in each ear, according to the results of those 1965 and 1966 examinations.]

This VA compensation examiner additionally indicated the results of subsequent examinations in 1976 (as well as from 1978 and 1982) indicate the Veteran's hearing was still within normal limits, bilaterally.  And, given this, added this commenting VA compensation examiner, it can be stated that the Veteran's current hearing loss is less likely than not due to noise exposure in the military from any time prior to 1982.

The Veteran's service treatment records (STRs) from the Alabama National Guard, however, include several audiograms showing a significant decline in his hearing acuity between tests in March 1986 and July 1992.  He also reported the onset of his tinnitus as in 1983.  And the April 2010 VA compensation examiner confirmed as much, pointing out that an examination from March 1986 indicated a mild high frequency loss bilaterally (within normal limits for disability purposes), which was seen to increase to a disabling degree by the time of an exam in November 1986.  

That March 1986 audiological evaluation showed a 5-decibel loss at the 1000 Hz level, a 30-decibel loss at the 2000 Hz level, a 35-decibel loss at the 3000 Hz level, and a 15 decibel loss at the 4000 Hz level in the right ear.  In the left ear, there was a 10-decibel loss at 1000 Hz level, 20 decibel loss at the 2000 Hz level, and 30 decibel losses at the 3000 Hz and 4000 Hz levels.  By November 1986, however, the Veteran's hearing acuity had shown a marked decline.  A November 1986 test showed a 15-decibel loss at 1000 Hz level, a 60-decibel loss at the 3000 Hz level, and a 50-decibel loss at the 4000 Hz level in the right ear.  In the left ear, there was a 10-decibel loss at the 1000 Hz level, a 50-decibel loss at the 2000 Hz level, and 60-decibel losses at the 3000 Hz and 4000 Hz levels.

Examinations from 1990 to 1992 continued to indicate significant levels of high frequency loss.  During a July 1992 audiological evaluation, the Veteran had a 20-decibel loss at the 1000 Hz level, 60-decibel loss at the 2000 Hz level, and 
55-decibel loss at the 4000 Hz level in the right ear, and a 45-decibel loss at the 1000 Hz level, a 65-decibel loss at the 2000 Hz level, and a 75-decibel loss at the 4000 Hz level in the left ear.  Indeed, due to the severity of his hearing loss it was retested.  The second test showed a 15-decibel loss at the 1000 Hz level, 
a 50-decibel loss at the 2000 Hz level, a 65-decibel loss at the 3000 Hz level, and a 70-decibel loss at the 4000 Hz level in the right ear.  In the left ear, there was a 
20-decibel loss at the 1000 Hz level, 65-decibel losses at the 2000 Hz and 3000 Hz levels, and a 70-decibel loss at the 4000 Hz level.  He was consequently given an 
H-2 profile. 

Thus, the April 2010 VA compensation examiner surmised, the Veteran developed a significant degree of hearing loss at least 10+ years after his first period of AD service, and prior to his second period of AD service (but apparently referring only to his additional AD service from 1996 to 1997, not also to other service he apparently also had on ACDUTRA in the interim).

This VA examiner then goes on to observe in the file an examination from January 1995 and one from February 1997 (so right around the time of that additional AD service from 1996 to 1997).  That January 1995 hearing evaluation revealed a 40-decibel loss at the 1000 Hz level, a 70-decibel loss at the 2000 Hz level, a 65-decibel loss at the 3000 Hz level, and a 70-decibel loss at the 4000 Hz level in the right ear, and a 50-decibel loss at the 1000 Hz level, a 70-decibel loss at the 2000 Hz, 3000 Hz and 4000 Hz levels in the left ear.  That February 1997 audiological evaluation, on separation from AD, found a 30-decibel loss at the 
1000 Hz level, a 70-decibel loss at the 2000 Hz level, a 65-decibel loss at the 3000 Hz level, and an 80-decibel loss at the 4000 Hz level.  In the left ear, there was a 40-decibel loss at the 1000 Hz level, a 60-decibel loss at the 2000 Hz level, 
a 65-decibel loss at the 3000 Hz level, and a 70-decibel loss at the 4000 Hz level.  And when comparing the levels of loss seen on that 1995 examination with that seen on the 1997 examination, in conjunction with the degree of loss seen on the 2009 C&P examination (referring to a VA Compensation and Pension Examination the Veteran had had in May 2009), the April 2010 VA compensation examiner concluded the loss that was present prior to AD service was not aggravated beyond a normal rate of progression over the Veteran's 1996/97 AD service.  

By way of further background, a February 2002 audiological evaluation found a 
45-decibel loss at the 1000 Hz level, a 70-decibel loss at the 2000 Hz level, 
a 65-decibel loss at the 3000 Hz level, and an 70-decibel loss at the 4000 Hz level.  In the left ear, there was a 70-decibel loss at the 1000 Hz level, a 65-decibel loss at the 2000 Hz level, a 70-decibel loss at the 3000 Hz level, and a 80-decibel loss at the 4000 Hz level. 

The Veteran also has submitted the reports of private hearing evaluations in February 2006 and September 2007 showing average hearing acuity losses of 
43-decibels in his right ear and 52-decibels in his left ear and 48-decibels in his right ear and 57-decibels in his left ear, respectively.  


The May 2009 VA audiological evaluation mentioned found in the right ear a 
40-decibel loss at the 1000 Hz level, a 65-decibel loss at the 2000 Hz level, 
a 65-decibel loss at the 3000 Hz level, and a 65-decibel loss at the 4000 Hz level.  In the left ear, there was a 60-decibel loss at the 1000 Hz level, a 70-decibel loss at the 2000 Hz level, a 70-decibel loss at the 3000 Hz level, and a 65-decibel loss at the 4000 Hz level.  That VA examiner concluded the Veteran's hearing loss was less likely than not caused by military noise exposure because it had occurred during the intervening years between his periods of active duty.

The additional April 2010 VA examiner (a different VA examiner) further determined it can be stated that the Veteran's pre-existing hearing loss was less likely than not aggravated by noise exposure during his AD military service in 1996/7.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  But, again, regarding hearing loss and military noise exposure in the National Guard (NG)/Reserves (Res), so other than the AD periods stated above, given the episodic nature of such service, this VA examiner readily conceded no opinion can be offered without resorting to mere speculation.  So he simply was unable to comment on the effects, if any, of this other service - including in terms of whether it made any pre-existing hearing loss chronically worse so as to constitute aggravation.

Independent medical evidence generally is needed to support a finding that a 
pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation - which, as mentioned, does not apply to claims predicated on ACDUTRA service, in any event does not attach even where the 
pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Generally speaking, Reserves or National Guard service consists of 1-2 drill weekends a month (INACDUTRA) and one 2-week period of training per year (ACDUTRA).  In his April 2011 letter in response to the March 2011 SSOC, the Veteran argues that the standard for service connection for service in the Reserves and National Guard puts an undue burden on these servicemembers to establish their claims.  He argues that he would have to have had a hearing test every Friday before and every Monday after a drill weekend just to show he had sustained damage to his hearing acuity in the interim during those weekends, so in effect an undue hardship or extremely unreasonable burden of proof.  He also expressed his utter dismay and frustration over the inability of VA to confirm the exact dates of his ACDUTRA and INACDUTRA service, pointing out that he only maintained his leave and earnings statements (LES's) for two years, then destroyed the ones for the previous year because he believed he no longer needed them, especially since he was not at the time trying to get a VA disability rating.  Lastly, he indicated the efforts he had made to obtain these additional records, but to no avail.

Perhaps most importantly, though, along with this additional written statement he submitted the results of an audiogram during 1988 - so presumably while on ACDUTRA/INACDUTRA in the Alabama Army National Guard, reiterating he had significant hearing loss in each ear.  But even more paramount is an accompanying letter indicating the results of that audiogram had revealed a possible hearing threshold shift, so a possible worsening of any pre-existing hearing loss (which, again, first had been shown around 1983).  It therefore was recommended that he contact the safety office as soon as possible to schedule a repeat audiogram.  The letter further indicates that he schedule the repeat audiogram so that he is away from high noise exposure for a minimum of 15 hours before the test.  The letter also instructed that notification should be discussed with his supervisor before arrangements concerning the rescheduling date of his audiogram and avoidance of high noise were made.  He also apparently received a hearing aid custom fitting later that same year, in December 1988, adding to this mounting body of evidence suggesting there had been a chronic worsening of any pre-existing hearing loss.

The April 2010 VA compensation examiner, as mentioned, was only able to disassociate the Veteran's current hearing loss (and tinnitus) from his initial AD service in the Air Force.  And since he also indicated the hearing loss had not been first shown until 1982, and the tinnitus not until 1983, even by the Veteran's own report, he seemingly also disassociated these conditions from his service in the Air Force Reserves from 1967 to 1971, though that, too, presumably would have included the type of service (NG/Res) about which this examiner simply was unable to comment without resorting to speculation.  Regardless, he admittedly was only unable to comment additionally concerning whether the Veteran's additional AD service in the Alabama Army National Guard - and specifically during 1996 and 1997, aggravated his pre-existing hearing loss, as he acknowledged he was unable to comment about the intervening service in the Alabama Army National Guard during the intervening years, so including during 1988 about which the Veteran has presented this additional evidence suggesting a worsening of his pre-existing hearing loss.  The same was true of the tinnitus.  It therefore is just as likely as not that period of service aggravated these pre-existing conditions so as to, in turn, warrant the granting of service connection on this alternative basis.  This is especially true when one also considers that, in support of his claims, the Veteran submitted statements from W.C.V., M.D., dated in February 2006 and September 2007.  Both of these statements attribute the Veteran's hearing loss to acoustic trauma specifically from diesel engines and firearms, so coincident with his military service.  And, indeed, the type and extent of noise exposure the Veteran experienced during his active military service - including in 1988 while in the Alabama Army National Guard, is evident from the 1988 letter he recently submitted in April 2011 in response to the March 2011 SSOC.

An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, there need only be a relative balance of evidence for and against the claim on this determinative issue.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  And, here, for the reasons and bases discussed, there is, so the claims must be granted.


ORDER

The claim for service connection for bilateral hearing loss is granted.

The claim for service connection for tinnitus also is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


